Case 5:16-cv-10444-JEL-MKM ECF No. 723 filed 01/04/19           PageID.20205    Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 In Re Flint Water Cases,                 Case No. 5:16-cv-10444-JEL-MKM
 ________________________/
                                          Honorable Judith E. Levy
                                          Magistrate Judge Mona K. Majzoub

  DEFENDANT JEFFREY WRIGHT’S JOINDER AND CONCURRENCE IN
              MOTION FOR STAY OF DISCOVERY

             Defendant, Jeffrey Wright (“Wright”), hereby joins in the State Defendants’

 Motion for Stay of Discovery (Dkt. #685). The State Defendants Motion for Stay

 of Discovery requests that this Court enter a stay of all discovery in this litigation

 and the individual Plaintiffs’ cases also pending in this matter. (Dkt. #685, Dkt.

 #716). Wright notes that a decision on the threshold issue of qualified immunity as

 to many Defendants remains undecided and that resolution of this issue is a

 prerequisite to engaging in discovery. In response to Plaintiffs’ recent Motions for

 Leave to File Amended Complaint in both this matter and the individual Plaintiffs’

 cases, Wright will be asserting a qualified immunity defense to which he is

 entitled. As such, Wright is equally protected by qualified immunity from the

 burdens of discovery and litigation at this stage in the proceedings.

             Similar to the State Defendants and the MDEQ Defendants (and others),

 Wright has filed a Notice of Appeal with the Sixth Circuit (Dkt. #698) regarding

 this Court’s November 9, 2018 Opinion and Order (Dkt. #670). This Notice

 divests this Court of jurisdiction while this appeal remains pending and warrants a

                                             -1-
 821110 v1
Case 5:16-cv-10444-JEL-MKM ECF No. 723 filed 01/04/19             PageID.20206      Page 2 of 3



 stay of proceedings. While other parties have appealed qualified immunity issues

 to the Sixth Circuit, the State Defendants’ Motion for Stay of Discovery properly

 requests a stay of all discovery because piecemeal discovery and litigation would

 not be efficient or appropriate. If Wright were subjected to discovery, this would

 necessitate the participation of these other parties as well. Indeed, beginning

 discovery now would ostensibly strip these other Defendants, and Wright, of their

 qualified immunity defenses.

             This Court has also directed the parties to create and submit a case

 management order, including proposed discovery deadlines. On December 21,

 2018, the parties submitted a Joint Submission Regarding Case Management Plan

 (Dkt. #719), which articulated that participation in the same was not waiver of any

 claims of immunity. (Dkt. #719, p. 1, fn. 1). In addition, Wright and other

 Defendants asserted objections to the creation of the plan including that discovery

 should not commence at this time. (Dkt. #719, pp. 78-79). Wright reasserts these

 objections in joining State Defendants’ Motion for Stay of Discovery.

             WHEREFORE, Defendant Jeffrey Wright joins in the State Defendants’

 Motion for Stay of Discovery and respectfully requests that this Court stay all

 discovery and related proceedings until a determination of the currently pending

 appeals in the appropriate appellate courts and until after this Court decides the

 soon to be filed Responses to Plaintiffs’’ Motion for Leave to Amend per this

 Court’s December 21, 2018 Order. (Dkt. #714).

                                               -2-
 821110 v1
Case 5:16-cv-10444-JEL-MKM ECF No. 723 filed 01/04/19       PageID.20207    Page 3 of 3




                                        s/ Matthew T. Wise
                                        Foley & Mansfield, PLLP
                                        130 E. Nine Mile Road
                                        Ferndale, MI 48220
                                        (248) 721-4200
                                        mwise@foleymansfield.com
 Dated: January 4, 2019                 P76794


                          CERTIFICATE OF SERVICE


 I hereby certify that on January 4, 2019 I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of
 such filing to the attorneys and/or parties on record.

                           /s/ Krista Woerfel
                                   Krista Woerfel




                                         -3-
 821110 v1
